Citation Nr: 1713556	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-35 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including as secondary to service-connected disabilities.

2. Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected disabilities

3.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected disabilities

4.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected disabilities.

5.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities.

6.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1993 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at a January 2017 Board videoconference hearing.  A copy of the transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has lumbar and cervical spine disorders, as well as right and left hip disorders related to his service.  VA and private treatment records and examination reports reflect diagnoses of degenerative arthritis and intervertebral disc syndrome of the lumbar and cervical spines, as well as osteoarthritis of the right and left hips.  The Board acknowledges that the Veteran was provided VA examinations in connection with his claims in March 2014.  However, the VA examiner's etiology opinions were insufficient.  The VA examiner's opinions do not address the Veteran's contentions that the cumulative events of his service caused his lumbar and cervical spine disorders (i.e., long training marches with a rucksack).  Moreover, although the VA examiner addressed whether the Veteran's hip disorders were caused by his service-connected disabilities, the VA examiner did not address whether the Veteran's service-connected disabilities aggravated his current cervical and lumbar spine disorders or his current hip disorders.  

The VA examiner also failed to address whether the Veteran's cervical and lumbar spine disorders clearly and unmistakably existed prior to service and whether any such pre-existing cervical and lumbar spine disorders were permanently worsened by the Veteran's service.  The Board notes that the Veteran testified before the undersigned that he only injured his cervical spine in a pre-service motor vehicle accident, but service treatment records show that the Veteran was treated for his back and right shoulder prior to service, due to a motor vehicle accident.  Similarly, the VA examiner relied upon the lack of service treatment records reflecting a high energy injury to the soft tissue or osseous structures of the hips and lumbar spine, such as fracture, internal derangement, or dislocation, in determining that his current hip and lumbar spine disorders were unrelated to service, but did not address the Veteran's multiple complaints of joint and hip pain during his service.

As such, the Board finds that the Veteran should be afforded new VA examination regarding the claims for service connection of cervical and lumbar spine disorders and right and left hip disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). A probative medical opinion should be based on an accurate factual premise. Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

In addition, the Veteran asserts that he has an acquired psychiatric disorder (claimed as anxiety and depression) and obstructive sleep apnea, which are related to his service, including his service-connected disabilities.  VA and private treatment records reflect treatment for and diagnoses of anxiety, depression, and sleep apnea.  The Veteran has not yet been afforded VA examinations in connection with these claims.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of an acquired psychiatric disorder and obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record.

2.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any lumbar and/or cervical spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should address the following:

a.  whether any identified lumbar and/or cervical spine disorders clearly and unmistakably preexisted service.  

b.  if the lumbar and/or cervical spine disorders preexisted service, the VA examiner should also indicate whether there is clear and unmistakable evidence that the lumbar and/or cervical spine disorders were not aggravated in service, i.e., whether there is clear and unmistakable evidence that it was not increased in disability during such service beyond that due to the natural progress of the lumbar and/or cervical spine disorders.  

c.  if any identified lumbar and/or cervical spine disorders did not preexist service, the VA examiner should indicate whether it is at least as likely as not that the lumbar and/or cervical spine disorders are related to any event, illness, or injury during service.

d.  if the identified lumbar and/or cervical spine disorders are not related to any event or injury during service, the VA examiner should provide an opinion as to whether any lumbar and/or cervical spine disorders are proximately due to or the result of the service-connected disabilities, including whether any increase in severity of the lumbar and/or cervical spine disorders are due to or the result of the service-connected disabilities.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any right and/or left hip disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current right and/or left hip disorders and provide an opinion as to whether they are at least as likely as not (50 percent probability or more) that any identified right and/or left hip disorders are related to any event, illness, or injury during service.  

If the Veteran's identified right and/or left hip disorders are not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified right and/or left hip disorders  are proximately due to or the result of the service-connected disabilities, including whether any increase in severity of the identified right and/or left hip disorders are due to or the result of the service-connected disabilities.  
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current acquired psychiatric disorder and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified acquired psychiatric disorder is related to any event, illness, or injury during service.  

If the Veteran's identified acquired psychiatric disorder is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified acquired psychiatric disorder is proximately due to or the result of the service-connected disabilities, including whether any increase in severity of the identified acquired psychiatric disorder is due to or the result of the service-connected disabilities.  
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

5.  The Veteran should be afforded a VA respiratory examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current sleep apnea and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified sleep apnea is related to any event, illness, or injury during service.  

If the Veteran's identified sleep apnea is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified sleep apnea is proximately due to or the result of the service-connected disabilities, including whether any increase in severity of the identified sleep apnea is due to or the result of the service-connected disabilities.  
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

6.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


